internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------------------------ ------------- ------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-114295-16 date date re ----------------------------------- legend ------------------------------------- --------------------------- -------------------------------------------------------------------------------- settlor trust ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- date --------------------------------------------------------- son son’s brother --------------------------------------------------------------- ---------------------------------------- a -------------------------------- b ------------------------------ c -------------------------------------------------------------------------------- court --------------------------------------------------------------------------------------------------------------------- ---------- ------------------------------------------------------------------------------------ statute statute ------------------------------------------------------------------- ---------------------------------------------- ---------------------- dear ---------------------------------------------------------------------------- this letter responds to your authorized representative’s letter dated date in which you request a ruling concerning the generation-skipping_transfer gst tax consequences of a proposed division and modification of trust the facts and representations are as follows plr-114295-16 on date a date prior to date settlor established trust an irrevocable_trust for the benefit of his son son and son’s family pursuant to article first paragraph b a of trust beginning ten years after the execution of trust and continuing until the termination of trust as long as any of son and his issue is living the trustees are directed to distribute the net_income of trust in quarterly or other convenient installments to one of more of son son’s spouse son’s issue the issue of any spouse of son whether or not son is then married to her or was married to her at the time of his death and the spouses of son’s issue collectively the beneficiaries together with the trusts created under article second of trust the income accumulation trusts in amounts or proportions as the independent trustees may think appropriate under article first paragraph b b the trustees are also directed to distribute as much of the principal of trust as the independent trustees determine to be desirable for the support education or emergency needs of the beneficiaries under article first paragraph b a if at any time prior to the termination of trust neither son nor any of son’s issue is living and any of the group composed of son’s spouse the issue of any spouse of son whether or not son was married to her at the time of his death and the spouses of son’s issue is living the trustees will distribute as much of the net_income of trust as the independent trustees determine to be desirable to one or more members of that group in amounts or proportions as the independent trustees may think appropriate under article first paragraph b b the trustees will distribute the remaining net_income in quarterly or other convenient installments to one or more of settlor’s issue excluding son’s brother but not his issue and the spouses of settlor’s issue including the spouse of son’s brother but only if son’s brother is not living in amounts or proportions as the independent trustees may think appropriate under article first paragraph b c the trustees will also distribute as much of the principal of trust as the independent trustees determine to be desirable for the support education or emergency needs of the persons entitled to receive distributions under article first paragraphs b a and b b under article first paragraph c trust will terminate twenty-one years after the death of the survivor of settlor settlor’s spouse and settlor’s issue who were living on date or at such earlier time as the independent trustees deem appropriate under article first paragraph c upon termination the trustees will pay the then-remaining principal of trust to one or more of the beneficiaries in amounts or proportions as the independent trustees may think appropriate if the independent trustees do not specify the recipients then under article first paragraph c the remaining principal of trust will be paid to son or if son is not then living then under article first paragraph c in equal shares to son’s children and the children of any spouse of son whether or not son was married to her at the time of his death that are living when trust terminates provided that if any child of son or of son’s spouse is not living but has issue living that issue will take per stirpes the share the deceased child plr-114295-16 would have received if living or if no children or issue of deceased children are living then under article first paragraph c to settlor’s then-living issue excluding son’s brother but not his issue per stirpes or if none then under article first paragraph c to a charity under article eighth paragraph c for purposes of article first paragraphs c and c the surviving_spouse of any of settlor’s issue is considered as a child and hence as issue of that person provided that the spouse shall not be entitled to more than one-third of the share of principal which that person would have received if living and if that person has no other issue the excess will pass to the person or persons who would take his or her share of principal in default of issue under article second if any of the beneficiaries is living years after date the trustees may establish a separate_income accumulation_trust for each of the beneficiaries the principal of each income accumulation_trust will consist of all income transferred to it in accordance with article first paragraph b a son has only one spouse and son and his spouse have three children one son a and two daughters b and c neither son nor his spouse has any other child or issue of a deceased child the trustees of trust have funded two income accumulation trusts one for son and one for son’s spouse the trustees of trust have filed a petition in court for authorization to divide trust into three separate trusts the divided trusts one for the benefit of the family line of each of a b and c each divided trust will be funded with one-third of the assets of trust on a pro_rata basis the existing income accumulation trusts will be administered separately from the divided trusts and no assets of the income accumulation trusts will be used to fund the divided trusts the terms of the divided trusts will be the same as the terms of the trust in that i one trust will be for the benefit of son and son’s spouse a and a’s issue a’s spouse and the spouses of a’s issue the issue of a’s spouse other than a’s spouse’s issue whether or not he is then married to her or was married to her at the time of his death together with the trusts created under article second of trust the income accumulation trusts ii one trust will be for the benefit of son and son’s spouse b and b’s issue b’s spouse and the spouses of b’s issue the issue of b’s spouse other than b’s spouse’s issue whether or not she is then married to him or was married to him at the time of her death together with the trusts created under article second of trust the income accumulation trusts and plr-114295-16 iii one trust will be for the benefit of son and son’s spouse c and c’s issue c’s spouse and the spouses of c’s issue the issue of c’s spouse other than c’s spouse’s issue whether or not she is then married to him or was married to him at the time of her death together with the trusts created under article second of trust the income accumulation trusts state statute provides in relevant part that the court for cause shown may authorize the division of a_trust into two separate trusts upon such terms and conditions and with such notice as the court shall direct state statute provides in relevant part that a noncharitable irrevocable_trust may be modified upon the consent of all the beneficiaries only if the court concludes that the modification is not inconsistent with the material purpose of the trust if not all the beneficiaries consent to a proposed modification of the trust under state statute the modification may be approved by the court only if the court is satisfied that if all the beneficiaries had consented the trust could have been modified under state statute and the interests of a beneficiary who does not consent will be adequately protected it is represented that trust has been irrevocable at all times since date and that no actual or constructive additions have been made to trust after date ruling requested you have requested a ruling that the proposed division and modification of trust will not cause trust or the divided trusts to lose their gst tax-exempt status and will not cause any distribution from or termination of any interests in trust or the divided trusts to be subject_to gst tax under sec_2601 law and analysis sec_2601 of the code code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date plr-114295-16 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26 b -1 b will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes these rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the plr-114295-16 trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no trust additions have been made after date the proposed division of trust into the three separate divided trusts is substantially_similar to the situation described in example of sec_26_2601-1 under the proposed division and modification the three separate divided trusts will be administered under the original terms of trust based on the facts submitted and the representations made and provided court issues an order effective under state statute sec_1 and and includes the modification as described above we conclude that the proposed division and modification of trust will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the division and modification in addition the proposed division and modification will not extend the time for vesting of any beneficial_interest in the divided trusts beyond the period provided in the original terms of trust accordingly the proposed division and modification will not cause trust or the divided trusts to lose their exempt status and will not cause any distribution from or termination of any interests in trust or the divided trusts to be subject_to gst tax under sec_2601 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-114295-16 plr-114295-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to our authorized representative sincerely leslie h finlow leslie h finlow senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
